Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application JP 2016-224019 filed on 11/17/16.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).

Examiner Note:  The application of 35 U.S.C. section 112(f) is withdrawn in light of Applicant’s amendment filed on 2/1/22.

REASONS FOR ALLOWANCE

The rejection to Claim 15 under 35 U.S.C. section 112(b) is withdrawn in light of Applicant’s amendment filed on 2/1/22.

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (SHIN, Pub. No: US 2017-0053592; IMAMURA, Pub. No.: US 2007-0247544; SHINTANI, Pub. No.: US 2010-0149377; INOUE, Pub. No.: US 2009-0122207) does not teach nor suggest in detail the limitations: 
“An image processing device, comprising: circuitry configured to: switch over a drive frequency of a display panel based on a  
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record SHIN does not teach or suggest in detail an image processing device that switches over a drive frequency of a display panel based on a photographing cycle of an image.  The prior art is also silent as to the concept that based on a connection of an external display device with the image processing device, switch over the drive frequency of the display panel based on a drive system of the connected external display device as amended by the Applicant.  
SHIN only teaches switch over a drive frequency of a display panel based on an image parameter but it is unrelated to a rate of photographing.  The closest NPL HOSHINO (HOSHINO, “A study on resolution and aliasing for multi-viewpoint image acquisition”, 2000) discusses generally photographic cycles and display devices for the purpose of an upper frequency for quality resolution but is silent as to at least switching over a drive frequency of a display panel based on a photographing cycle of an image. 
Whereas, as stated above, Applicant’s claimed invention recites an image processing device that switches over a drive frequency of a display panel based on a photographing cycle of an image.  The invention also claims that based on a connection of an external display device with the image processing device, switch over the drive 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-2, 4-15 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.

/EILEEN M ADAMS/Primary Examiner, Art Unit 2481